Citation Nr: 0707527	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for claimed back 
disorder, to include whether new and material evidence has 
been received to reopen the claim.  

2.  Entitlement to service connection for claimed post 
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for migraines. 

4.  Entitlement to service connection for dizziness. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in April 2006.  

The issue of service connection for migraines and service 
connection for dizziness, on the merits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board will advise the veteran when further action on 
his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's original claim of service connection for a 
back disorder was denied in an unappealed June 1971 rating 
decision.  

3.  The evidence received since the June 1971 rating decision 
is either cumulative or redundant of evidence previously of 
record or, if new, does not relate to unestablished facts 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

4.  The veteran is not shown to have been diagnosed with 
PTSD.


CONCLUSIONS OF LAW

1.  The RO's June 1971 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.302 (2006).

2.  As evidence received since the June 1971 denial of 
service connection for back disorder is not new and material, 
the criteria for reopening that claim are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via a March 2005 RO letter, an August 
2005 RO letter, the September 2005 rating decision, and the 
November 2005 statement of the case (SOC).  These documents 
also provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
veteran do not contain the "fourth element" per se, the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  By 
the RO letters issued in March 2005 and August 2005; the 
rating decision; and above listed SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the veteran.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, some of the VCAA notices were provided 
prior to the AOJ decisions, and some others after the AOJ 
decisions.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
veteran prior to and after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Since the claim for service 
connection for back disorder has not been reopened and 
service connection for PTSD is being denied, the assignment 
of any disability ratings or effective dates are not an issue 
at present.  Thus, there is no possible prejudice to the 
claimant due to any notice deficiencies related to these 
down-stream issues.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

In addition, the Board notes that the March 2005 RO letter 
and the November 2005 statement of the case informed the 
veteran what he needed to show for service connection and to 
reopen the claim for a back disorder.  It is specifically 
noted that the veteran was also provided with the text of 38 
C.F.R. § 3.159 in the November 2005 statement of the case.  
See Kent v. Nicholson, 20 Vet. App. 1, (2006).  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claims on 
appeal.
 
In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant remand of the 
veteran's service connection claims and further delay of the 
appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. Analysis

A. Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a June 1971 rating decision the RO denied service 
connection for a back disorder.  The veteran did not appeal 
the rating decision.  

As the veteran did not appeal the June 1971 rating decision, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
March 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45.620, 45.630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the June 1971 rating 
decision consisted only of the veteran's service medical 
records (SMR).

The evidence associated with the claims file since the June 
1971 rating decision includes veteran statements; treatment 
records from Rocky Hill Veterans Home and Hospital from 
October 2004 through September 2005; treatment records from 
VA Medical Center (VAMC) West Haven from December 2004 
through September 2005; treatment records from Day Kimball 
Hospital from April 1995 through May 2004; and, a transcript 
from the veteran's Board hearing. 

The Board finds that the evidence added to the file since the 
June 1971 rating decision is "new" in that it was not 
before the adjudicators in June 1971.  However, none of this 
evidence is material for purposes of reopening the claim.  
The Board's findings of materiality are discussed herein 
below.   

The veteran's treatment records from Rocky Hill Veterans Home 
and Hospital, West Haven VAMC, and Day Kimball Hospital are 
not material because, although they document current back 
symptoms, they do not show a clear diagnosis of a back 
condition, and do not show any relationship between the 
claimed back disorder and the veteran's military service. 

The veteran testified before the Board regarding his in-
service back injury.  However, his testimony is redundant of 
information that was before the adjudicator at the time of 
the June 1971 denial.

The Board finds that the new evidence received since June 
1971 essentially fails to address the inadequacies of the 
veteran's claim at the time of the prior denial.  In this 
respect, the additional evidence submitted does not suggest 
that the veteran's preexisting back condition worsened while 
in service or because of the veteran's military service.  

The Board accordingly finds that the evidence received since 
the June 1971 RO decision denying service connection for back 
disorder is not new and material.  Therefore, the claim for 
service connection for back disorder may not be reopened, and 
the RO's June 1971 denial of the claim remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In this case, the evidence does not show that the veteran has 
been competently diagnosed with PTSD, although he does 
exhibit symptoms of PTSD.  

The veteran was seen by a social worker in November 2004 at 
Department of Veterans' Affairs of Rocky Hill, Connecticut.  
The social worker noted that the veteran had reportedly been 
treated for PTSD by an unidentified provider.  The social 
worker did not indicate a current diagnosis of PTSD. 

The veteran was seen at the West Haven VAMC in December 2004 
for depression.  The physician noted that the veteran stated 
he had PTSD, but the veteran did not offer any traumatic 
event, fear, re-experiencing, avoidance or increased arousal.  
The physician noted that the veteran met the criteria for 
adjustment disorder with mixed anxiety and depressed mood in 
the context of failed relationship, driving under the 
influence, and the loss of his car.   However, the physician 
did not indicate a current diagnostic impression of PTSD.

The veteran testified at his Board hearing that he did not 
have an exact diagnosis of PTSD but was seeing a 
psychologist.  The veteran also testified that he was working 
on getting a diagnosis, but the Board notes that the veteran 
has not subsequently provided any documentation of diagnosis 
of PTSD. 

Based on the evidence above, the Board finds that the veteran 
has not been competently diagnosed as having PTSD.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here, the persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the assertions in connection with 
the claim on appeal.  This evidence includes his April 2006 
testimony before the Board, and his correspondence to VA in 
which he detailed his alleged in-service stressors.  

As a layperson, the veteran is competent to testify in regard 
to the onset and continuity of symptomatology.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, this case turns on a medical matter-
specifically, the existence of the current claimed 
disability-and, as a layperson without the appropriate 
medical training and expertise; the veteran simply is not 
competent to render a probative (persuasive) opinion such a 
matter.  See Bostain v. West, 11 Vet. App; 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining, however sincerely, on 
matters requiring medical knowledge).  Hence, his account of 
stressful events during military service is of no probative 
value toward establishing the existence of the claimed 
disability - i.e., the existence of a current competent 
medical diagnosis of PTSD.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

As new and material evidence to reopen a claim for service 
connection for back disorder has not been received, the 
appeal is denied.

Service connection for claimed PTSD is denied.  




REMAND

The Board finds that additional RO action as to the claims of 
service connection for migraines and service connection for 
dizziness is required.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" it is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the veteran's induction examination and his 
separation examination both note that he had dizziness and 
migraines prior to service.  As the veteran clearly and 
unmistakably had dizziness and migraines prior to his entry 
into active service, VA must next determine whether those 
conditions were aggravated by service.  See VAOPGCPREC 3-03 
(July 16, 2003).  

VA must show by clear and unmistakable evidence that the 
preexisting disability was not aggravated during service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   
Further, a preexisting injury or disease will be presumed to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (emphasis added).  

The RO denied service connection for migraines based on a 
finding that there is no evidence that the veteran's 
condition permanently worsened because of service, but the 
RO's determination did not consider VA's burden to rebut both 
prongs of the presumption-of-soundness by clear and 
unmistakable evidence.   Also, the RO denied service 
connection for dizziness based on a finding that there is no 
relationship between the veteran's in-service dizziness and 
his current vertigo, but there is no indication of how the RO 
arrived at such a medical conclusion.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations in order to obtain definitive medical opinion 
as to whether the veteran's preexisting dizziness and 
migraines were permanently aggravated by active service, to 
include whether any permanent increase in the disability was 
due to the natural progress of the diseases in question, or 
whether his current disabilities are in fact unrelated to his 
disorders that preexisted service.

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claims.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examinations sent to him by the pertinent VA medical facility 
at which the examinations are to take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claims.  The 
RO should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examinations by a neurologist to 
ascertain whether the veteran's 
preexisting dizziness and migraines were 
permanently aggravated by active service.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
reports should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether the veteran's preexisting 
dizziness and migraines clearly and 
unmistakably were not permanently worsened 
by his military service, or, if so, 
whether such worsening was due to the 
natural progress of the diseases in 
question.

If the veteran's current headaches and/or 
vertigo are in fact not related to the 
disorders that preexisted service, the 
examiner should so state.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be review with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


